Citation Nr: 0616964	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-41 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial (compensable) evaluation for a 
right eye corneal scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
September 1971 to January 1972, followed by several periods 
of verified ACDUTRA and unverified periods of inactive duty 
training (INACDUTRA) during reserve component service through 
1979, to include verified periods of ACDUTRA from July 1976 
to August 1976 and from July 1977 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision wherein the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) assigned a noncompensable evaluation 
for a right eye corneal scar following a January 2004 Board 
decision granting service connection for that disability.


FINDING OF FACT

Right eye corrected vision is no worse than 20/50, without 
active pathology.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right eye 
corneal scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.75, 4.78, 4.84a, Diagnostic Code 6079 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

VA satisfied its duty to notify by means of a letter from the 
RO in February 2005.  This letter informed the veteran of 
what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  

The Board notes that the rating criteria for increased 
compensation were addressed in the statement of the case and 
supplemental statements of the case that were sent to the 
veteran during the course of this appeal.  While the question 
of effective date was not addressed, such failure to do so is 
not prejudicial to the veteran, inasmuch as no additional 
compensation is awarded herein.  As such, any deficiency in 
notice with regard to assignment of an effective date is 
rendered moot.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  In the present case, 
since the letter was issued subsequent to the initial 
adjudication of this claim, in March 2003, when the 
noncompensable rating was assigned, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the 
timing of completion of the VCAA notice requirement was 
harmless error.  While the VCAA notice provided to the 
veteran was not sufficient prior to the first AOJ 
adjudication of the claim, the case was readjudicated after 
notice was provided by the AOJ, as reflected by the 
subsequently issued supplemental statements of the case.  In 
addition, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

Duty to assist

With regard to the duty to assist, private treatment records 
and the reports of recent VA examinations have been 
associated with the claims file.  The veteran was offered, 
and declined, the opportunity to present testimony at the RO, 
but availed himself of the opportunity to testify before the 
undersigned Board member.  The Board has carefully reviewed 
his statements and concludes that he has not identified 
further evidence not already of record that could be 
obtained.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
case.  Essentially, all available evidence that could 
substantiate the case has been obtained.  There is no 
indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's disability, in the course of these proceedings, 
was evaluated pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6009 [eye, injury of, unhealed].  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence does not demonstrate that the veteran's 
right eye corneal scar is unhealed, or that there is 
otherwise active pathology, which is a criterion for rating 
under Diagnostic Code 6009.  Disability resulting from the 
veteran's right eye corneal scar consists primarily of 
impaired right eye vision, and evaluating the degree of 
impairment is more appropriately accomplished pursuant to the 
diagnostic criteria for impairment of central visual acuity 
(Diagnostic Codes 6061 through 6079).

The report of the most recent clinical evaluation of the 
veteran's right eye, which is the report of a VA examination 
conducted in January 2005, shows that corrected right eye 
visual acuity was 20/40, and that corrected left eye visual 
acuity was 20/20.  The report does not show that there was 
any active right eye pathology, with confrontation fields and 
motilities full bilaterally.  The report indicates diagnoses 
of status post herpes simplex keratosis with central stromal 
scar; and right eye pseudophakia, an apparent reference to 
previous right eye cataract removal.  

Under 38 C.F.R. § 4.84a, a noncompensable (zero percent) 
rating is assigned when vision is 20/40 in one eye and 20/20  
in the other eye (Diagnostic Code 6079; see also 38 C.F.R. 
§ 4.84a, Table V).  It must also be noted, with regard to 
this rating, that the veteran has established service 
connection only for right eye disability, and that there is 
no service-connected left eye impairment.  Under 38 U.S.C.A. 
§ 1160, when only one eye is service connected, disability in 
the other eye will be taken into account for rating purposes 
only if the veteran is blind in both the service-connected 
and nonservice-connected eyes; see 38 U.S.C.A. § 1160(a).  
Such is not the case here, and that provision is not 
applicable.

Similar conclusions are appropriate with regard to 
examinations conducted prior to January 2005.  The report of 
a February 2004 VA examination shows that corrected visual 
acuity was 20/50 in the right eye and 20/20 in the left eye.  
Likewise, a private physician reported in February 2002 that 
the veteran exhibited corrected right eye visual acuity of 
20/30, and particularly noted that the herpetic infection had 
not been active since the veteran was first seen by that 
physician in January 2001.  Neither the February 2004 nor the 
February 2002 reports demonstrate that a compensable 
evaluation can be assigned under 38 C.F.R. § 4.84a, with 
application of Diagnostic Code 6079.

The Board notes that the veteran has alleged that, "[w]hen 
looking through my right eye only, an object will appear to 
be multiple images."  The report of the February 2004 VA 
examination acknowledges the veteran's complaints of multiple 
images, and notes that, while this cannot be concretely 
documented by examination, it is well within the possibility 
that this is related to the veteran's central corneal scar.  
Such contentions, however, are irrelevant, in that there is 
no reason why the veteran's earning capacity would be 
evaluated on his use of only one eye when there is no 
evidence that the other eye is in any manner impaired.

The Board also notes that service connection for right eye 
corneal scar was premised on a finding of inservice 
aggravation of a pre-existing disability.  The procedure by 
which aggravation is computed is set forth at 38 C.F.R. 
§ 4.78.  In the instant case, however, the question of 
aggravation need not be addressed further, inasmuch as the 
veteran's disability is rated as noncompensable prior to any 
computation of aggravation.

Finally, the Board notes that the veteran's claim for a 
compensable evaluation for his right eye corneal scar arises 
from the initial grant of service connection for that 
disability, and that separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In the instant case, however, the evidence, 
dated between February 2002 and January 2005, does not, as 
discussed above, demonstrate at any time that a compensable 
evaluation is appropriate.

In brief, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for right eye 
corneal scar.  That claim, therefore, fails.


ORDER

A compensable evaluation for a right eye corneal scar is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


